Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Issuing Corrected Notice of Allowability
During a review of the Notice of Allowance of 1/1/2021, at least one reference (US 2016/0020138) was found that read on claim 16, which had been allowed. The same was discussed with applicant’s attorney, Mr. James R. Potashnik (please see interview summary attached with this office action). An amendment to claim 16 was agreed upon to overcome the above cited reference and forms the basis for the examiner’s amendment below for claim 16. Thus, the only change in this Corrected Notice of Allowability (compared to Notice of Allowability of 1/1/2021) is the examiner’s amendment outlined below and the corresponding change in reasons of allowance for claim 16. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Attorney, Mr. James R. Potashnik (Reg. No. 72,052) on 02/19/20121. The application has been amended as follows: 
In the claim:
	Claim 16 in line 7 (last line), replace “dielectric materials” with -------; dielectric materials, such that the one or more dielectric materials is not present between the second side of the trench and the doped epitaxial material-------

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “removing a part of the one or more dielectric materials from within the trench to expose a sidewall of the substrate defining the trench” (see lines (4-5) in conjunction with “forming a doped epitaxial material along the sidewall of the substrate”. (see last line). 

Claims 8-15 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 8 that requires “forming a doped material within the trench between the one or more dielectric materials and the first photodiode region after forming the one or more dielectric materials within the trench” (see last 3 lines of claim 8). Also see applicant’s arguments on page 6, last st paragraph in applicant’s Remarks of 9/21/2020, which are persuasive.

Claims 16-20 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 16 that requires “forming a doped epitaxial material along a second side of the trench that opposes the first side of the trench as viewed in a cross-sectional view” (see lines 4-5) in conjunction with “the doped epitaxial material is separated from the first side of the trench by the one or more dielectric materials, such that the one or more dielectric materials is not present between the second side of the trench and the doped epitaxial material” (see last 2 lines; also see examiner’s amendment above).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892